 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    AMGEN INC.,                                     CASE NO. 19-mc-168RSM

 9                   Petitioner,                      ORDER DENYING MOTION FOR
                                                      PARTIAL RECONSIDERATION
10           v.

11    ALDER BIOPHARMACEUTICALS, INC.,

12                   Respondent.

13

14          This matter is before the Court on Alder BioPharmaceuticals, Inc.’s Motion for Partial

15   Reconsideration of Order Granting Amgen Inc.’s Motion to Compel Production of Documents.

16   Dkt. #17. For the following reasons, the Court denies the motion.

17          Amgen initiated this miscellaneous action to enforce compliance with a subpoena it

18   issued to Alder for records relevant to an action pending in the Southern District of New York—

19   Novartis Pharma AG v. Amgen Inc., 19-cv-2993 (PKC) (S.D.N.Y.). The Court granted Amgen’s

20   motion to compel and ordered Alder to begin producing documents by January 8, 2020. Dkt.

21   #16.

22          After Amgen filed its motion to compel with this Court, Alder began the process of

23   seeking an amendment to the protective order governing discovery in the underlying action. That

24   protective order included “Confidential” and “Highly Confidential” designations and Alder

     ORDER – 1
 1   sought to add an “Outside Counsel Only” designation. Pursuant to Judge Castel’s practice, Alder

 2   submitted a December 24, 2019 letter requesting a pre-motion discovery conference and detailing

 3   its position. Dkt. #18-1. On December 30, 2019, Amgen responded with its own letter to Judge

 4   Castel setting forth its opposition to the requested amendment. Dkt. #18-2. On January 6, 2020,

 5   Judge Castel set a pre-motion discovery conference for January 8, 2020. Dkt. #18-3. Alder’s

 6   motion for reconsideration seeks relief from this Court’s January 8 deadline to allow time for an

 7   informal resolution at the pre-motion discovery conference or formal resolution by order of Judge

 8   Castel at some future date. Dkt. #17.

 9          “Motions for reconsideration are disfavored.” LCR 7(h)(1). Consequently, the Court

10   will “ordinarily deny such motions in the absence of a showing of manifest error in the prior

11   ruling or a showing of new facts or legal authority which could not have been brought to [the

12   Court’s] attention earlier with reasonable diligence.” Id. Alder does not challenge the legal basis

13   for the Court’s prior ruling. Dkt. #17.

14          Alder also does not make an adequate “showing of new facts or legal authority which

15   could not have been brought to [the Court’s] attention earlier with reasonable diligence.” The

16   only new fact set forth by Alder is that Judge Castel has scheduled a pre-motion discovery

17   conference for January 8, 2020. Alder does not point to any existing conflicts between orders of

18   the courts. The Court certainly does not wish to step on Judge Castel’s toes, but also will not

19   speculate how Judge Castel will resolve a dispute before him. Should a conflict arise between

20   orders of the courts, the Court will address the conflict at that time. In fact, the Court may well

21   defer to Judge Castel’s ruling based on his fuller understanding of the matter before him. But

22   the Court will not act on the mere possibility of a conflict or to rescue Alder from any “untenable

23   position” it caused by its failure to timely seek the protection it now insists is necessary.

24

     ORDER – 2
 1          Accordingly, and having reviewed the motion, supporting documents, and the remainder

 2   of the record, the Court finds and ORDERS that Alder BioPharmaceuticals, Inc.’s Motion for

 3   Partial Reconsideration of Order Granting Amgen Inc.’s Motion to Compel Production of

 4   Documents (Dkt. #17) is DENIED without prejudice.

 5          Dated this 7 day of January 2020.

 6

 7                                              A
                                                RICARDO S. MARTINEZ
 8                                              CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 3
